Citation Nr: 0922579	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-15 202	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension (SMP) for the 
Veteran's spouse based on her purported need for the regular 
aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
August 1966 to August 1969.  He has brought this claim on 
behalf of his dependant spouse.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, commonly referred to 
as a Travel Board Hearing.  Following the hearing, the Board 
held the record open an additional 30 days to allow him an 
opportunity to submit supporting medical evidence, but he has 
not during the several months since.


FINDINGS OF FACT

1.  The Veteran's spouse is not blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to five 
degrees or less, nor is she a patient in a nursing home 
because of mental or physical incapacity.

2.  The Veteran's spouse's disabilities do not render her 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  She is able to walk unaided and 
is able to preform most self-care and activities of daily 
living.  She is able to leave her house with some assistance 
and does not require assistance in terms of protecting her 
from the hazards or dangers incident to her daily 
environment.




CONCLUSION OF LAW

The criteria are not met for SMP based on the need of regular 
aid and attendance.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.351(a)(2), 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the claimant is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the claimant in 
March 2005, prior to the initial adjudication of his claim 
in July 2005.  That letter informed him of the evidence 
required to establish his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  

VA also fulfilled its duty to assist the claimant by 
obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the 
Veteran's spouse's Social Security Administration (SSA) 
records, which included her private medical records from 
January 1999 to December 2005.  There is no indication of any 
outstanding records pertaining to the claim.  

VA did not provide a medical examination to determine whether 
the Veteran's spouse is in need of regular aid and 
attendance.  However, a statement from her treating physician 
regarding the severity of her various disabilities did not 
indicate sufficient incapacity because of these conditions to 
suggest her entitlement to SMP on the basis of her purported 
need for aid and attendance.  Rather, the only evidence 
suggesting this entitlement is her and her husband's 
unsubstantiated allegations.  Their lay statements, alone, 
are insufficient to trigger VA's duty to provide an 
examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (VA is not obligated to provide an examination for a 
medical opinion where, as here, the supporting evidence of 
record consists only of lay statements).  Accordingly, 
the Board finds that no further notification or assistance is 
necessary to meet the requirements of the VCAA or Court.

II.  Merits

The Veteran is requesting SMP for his spouse based on her 
purported need for regular aid and attendance.  SMP at the 
aid and attendance rate is payable to a Veteran when his 
spouse is helpless or so nearly helpless that she requires 
the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(a)(5).  To establish a need for regular aid and 
attendance, the spouse must be blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; be a patient in a nursing home because of mental or 
physical incapacity; or show a factual need for aid and 
attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2008).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as this term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the spouse is unable to perform should be considered in 
connection with the spouse's condition as a whole.  
The evidence need only establish that the spouse is so 
helpless as to need regular aid and attendance, not constant 
need.  Determinations that the spouse is so helpless as to 
need regular aid and attendance will not be based solely upon 
an opinion that the spouse's condition requires the spouse to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  
The spouse must be unable to perform one of the enumerated 
disabling conditions, but the spouse's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

As mentioned, the criteria for determining whether a spouse 
is in need of the aid and attendance of another person may be 
met if he or she is bedridden.  Bedridden is defined as a 
condition that, through its essential character, actually 
requires that the spouse remain in bed.  The fact that a 
spouse has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

Applying these requirements to the facts of this case, the 
record reflects that the Veteran's spouse has been under 
private medical care for diagnoses of cerebrovascular 
disease, schizophrenia, hypertension, osteoarthritis, 
emphysema and glaucoma since 1998.  The fact that she has 
been diagnosed with numerous disabilities that compromise her 
general health is demonstrated by the evidence of record and 
is not in dispute.  But, as explained, SMP based on the 
purported need for regular aid and attendance of another 
person requires a specific, and significant, level of 
disability - not just confirmation of disability.

Turning now to these specific requirements, it is clear the 
Veteran's spouse is not blind as this term is defined by 38 
C.F.R. § 3.351 (2008), and indeed, he does not contend that 
she is.  In a medical statement submitted in January 2005, 
her treating physician acknowledged that she was not blind.  
Moreover, she and the Veteran have not contended, and the 
evidence does not otherwise indicate, that she is a patient 
in a nursing home due to mental or physical incapacity.  

And while her several medical conditions (cerebrovascular 
disease, schizophrenia, hypertension, osteoarthritis, 
emphysema and glaucoma) no doubt limit her activity, it is 
not so much so that she requires the regular aid and 
attendance of another person.  During the September 2008 
hearing, the Veteran indicated that his spouse required a 
nurse to come in twice a week to check her vital signs, an 
aide to come in twice a week to bathe her, and her adult 
daughters to shop for her and cook her meals.  But the 
January 2005 medical statement indicated she was able to 
ambulate independently and to dress herself, bathe herself, 
and attend to the wants of nature most of the time without 
assistance.  Merely for the Veteran to claim otherwise, 
without any supporting medical evidence (even from his wife's 
treating physician), is not sufficient reason to grant his 
claim.

The Board has considered the Veteran's statements that his 
spouse's level of disability is greater than has been 
accounted for.  But the evidence, as a whole, does not 
suggest his spouse requires the regular aid and attendance of 
another person.  There is simply no evidence of record 
indicating she is bedridden, unable to ambulate, dress 
herself, bathe herself or attend to the wants of nature 
without assistance.  Indeed, to the contrary, the evidence 
only weighs against such a finding, as her treating physician 
has reported that she is capable of doing these things 
herself.  If her circumstances have changed since January 
2005, when her treating physician submitted the statement 
concerning the severity of her disabilities, then her 
treating physician needs to submit an additional, 
supplemental statement discussing the increase in disability 
as it relates to the requirements for obtaining SMP based on 
the need for aid and attendance.  Without this supporting 
evidence, there simply is no basis to grant the claim because 
this is a medical, not lay, determination.  See 38 C.F.R. § 
3.159(a)(1) and (2).

Additionally, the evidence of record does not suggest the 
Veteran's spouse requires assistance in terms of protecting 
her from the hazards or dangers incident to her daily 
environment.  Specifically, there is no report of her 
injuring herself or creating hazardous situations due to 
cognitive or other deficits.

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  While 
the Veteran's spouse may occasionally require the assistance 
of another individual as a result of her disabilities, be 
that from members of her family or others, this is not the 
type of aid and attendance contemplated in the applicable 
regulation.  It appears that, with some limitations imposed 
by her physical ailments, she is able to maintain herself and 
her household.

It is worth reiterating that a medical examination has not 
been requested or a medical opinion obtained in response to 
the Veteran's claim.  But the evidence, which fails to 
suggest that his spouse is in need of regular aid and 
attendance, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
the evidence provides no basis upon which to grant this 
claim, the Board finds no basis for obtaining a VA 
examination or medical opinion.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006)

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to SMP for aid and attendance for his spouse.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, 
the appeal is denied.


ORDER

The claim for SMP based on the need for aid and attendance is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


